United States Court of Appeals
                       For the First Circuit


No. 06-1571

               SECURITIES AND EXCHANGE COMMISSION,

                        Plaintiff, Appellee,

                                 v.

    PATRICIA B. ROCKLAGE; WILLIAM M. BEAVER; DAVID G. JONES,

                       Defendants, Appellants.


                            ERRATA SHEET

     The opinion of this court issued on November 14, 2006 is
amended as follows:

     On Page 4, line 4: Delete one of the two spaces between
"12(b)(6)" and the phrase "to dismiss."

     On   Page   19,    line   11:    Replace    "defendants'"   with
"[defendants']."

     On Page 19, line 26: Replace the citation "947 F.2d at 566"
with the citation "791 F.2d at 1032 (internal citations omitted)."

     On Page 19, line 26: After the closing parenthesis, and before
the period, add a space and the phrase "(internal quotation marks
omitted)."